BRETT, Judge:
This petitioner filed an application for writ of habeas corpus, alleging that he was *470convicted on a charge of robbery with firearms in the district court of Tulsa County and sentenced to life imprisonment, and was immediately transported to the State Penitentiary. Petitioner appealed his conviction, and this Court on January 17, 1962 reversed the case and remanded the same to the district court of Tulsa County for a new trial. Davis v. State, Okl.Cr., 368 P.2d 519.
Petitioner was returned to Tulsa County, and at trial entered a plea of guilty, to the charge of robbery with firearms, and was sentenced to serve 15 years in the penitentiary, and is presently serving such sentence.
Petitioner’s contention is that he should be given credit on the later sentence for the time he spent in the penitentiary under the original commitment.
The Attorney General has filed a response in this action, in which he acknowledges- and concedes that petitioner’s present confinement is for the same offense, case No.. 18760, in the district court of Tulsa County,, for which he previously served time in the penitentiary, and that he is entitled to credit, for the previously served time on his present term, citing Application of Roberson, Okl.Cr., 400 P.2d 459; and respondent prays that this Court enter an order directing the records clerk of the State Penitentiary to correct the records to reflect all of the time-served by petitioner in the penitentiary under commitment for said case No. 18760 on, his present term.
Writ granted.
BUSSEY, J., concurs.